DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 04/21/2021 have been fully considered. 
Regarding claim[s] 1 – 20, applicant’s arguments are moot because the new ground of rejection does not rely on all of the previous reference[s] applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, will be answered in the office action below. 
Applicant states on page[s] 4 of the remarks as filed: “The Examiner has rejected claims 1-10 under 35 USC § 101 as being directed to non-statutory subject matter.
On page 8 of the Office Action, the Examiner states “No where in the body of the claim language is it recited that the fault injection attack resistant protocol is explicitly implemented by structure or hardware as required by statute.” In order to expedite examination, Applicant has amended claim 1 to indicate that each of the limitations are executed by the processor, thus providing the requested structure.”
	In response the examiner isn’t persuaded, the examiner points out that in applicant’s specification as filed, the processor would appear to take the form of either a software embodiments. To overcome the rejection applicant needs to limit the recited processor to only hardware embodiments. Further one of ordinary skill in the art would 
Response to Amendment
Status of the instant application:
Claim[s] 1, 4 – 10 are pending in the instant application. 
Claim[s] 2, 3, and 11 – 20 are cancelled in the instant application. 
Claim[s] 1 – 10, and 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts/relationships without significantly more, applicant’s claim amendments have been considered, therefore, the rejections are withdrawn.  
Claim(s) 11, 17, 18, 20 is/are rejected under 35 U.S.C. 102[a][1] as being taught by Thompson et al. [US PAT # 8650645], applicant’s cancellation of the claims is noted, therefore, the rejections are withdrawn. 
Claim[s] 2, 3, 12, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. [US PAT # 8650645] in view of Bagues [US USPGPUB # 2007/0009867], further in view of Yoshimi et al. [US PGPUB # 2012/0255005] , applicant’s cancellation of the claims is noted, and therefore, the rejections are withdrawn.
Claim[s] 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. [US PAT # 8650645] in view of Bagues [US USPGPUB # 2007/0009867] and Yoshimi et al. [US PGPUB # 2012/0255005] and further in view of .
Claim[s] 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. [US PAT # 8650645] in view of Masuda [US PAT # 6087850], further in view of Yoshimi et al. [US PGPUB # 2012/0255005], applicant’s cancellation of the claim is noted, therefore, the rejection is withdrawn.
Regarding claim[s] 1 – 10 under the various obviousness rejections, applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. However, there are new prior art rejections on the claims to address applicant’s newly added claim amendments. See the office action below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim[s] 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it would appear that applicant is claiming software per se. NO where in the body of the claim language is it recited that the fault injection attack resistant protocol is explicitly implemented by structure or hardware as required by statute. While the claim language does recite a “processor,” however, in the specification as filed, the processor is not explicitly defined as hardware or structure. The recited fault injection attack resistant protocol appears to be implemented by purely software or program embodiments, which clearly isn’t one of the statutory categories under the meaning of the statute.
	Appropriate action required. 
***The examiner notes that to overcome the above rejection, applicant should consider the one of the following suggestions: “micro – processor,” or “CPU” or “hardware processor.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim[s] 1, 4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golic [US PAT # 8913739] in view of Cioranesco et al. [US PAT # 10771235], further in view of Yoshimi [US PGPUB # 2012/0255005]
As per claim 1. Golic does teach a fault-injection attack resistant protocol for an asymmetric cryptographic scheme, the cryptographic scheme for permitting secure communications between two or more cryptographic correspondent devices, each of the cryptographic correspondent devices comprising a processor and a memory, the memory configured to store a plurality of instructions which when executed by the processor cause the processor to implement the cryptographic scheme, the cryptographic scheme comprising a first arithmetic operation having at least one of a single input bit, a single output bit, or a single output bit-string that is vulnerable to a fault injection attack, the protocol comprising:
executing, by the processor, the first arithmetic operation in pure projective coordinates to determine a first output [col. 7, lines 43 - 48, According to an embodiment of the present invention, the Applicant devised balanced algorithms for the point addition in mixed coordinates and for the point doubling in projective coordinates. Where at col. 3, lines 20 – 23, Accordingly, to perform a sequence of point additions and/or doublings in projective coordinates, the inversions need to be computed only at the end [i.e. applicant’s first output], when the projective coordinates are converted back to the affine coordinates];
executing, by the processor, a second arithmetic operation in mixed projective coordinates to determine a second output [col. 7, lines 43 - 48, According to an embodiment of the present invention, the Applicant devised balanced algorithms for the point addition in mixed coordinates and for the point doubling in projective coordinates. Where at col. 3, lines 20 – 23, Accordingly, to perform a sequence of point additions and/or doublings in projective coordinates, the inversions need to be computed only at the end [i.e. applicant’s second output], when the projective coordinates are converted back to the affine coordinates]. 
Golic does not teach clearly that the second arithmetic operation returns an inverse of the first arithmetic operation where the first arithmetic operation has a single output bit or a single output bit-string and the second arithmetic operation takes an inverse input bit of the first arithmetic operation where the first arithmetic operation has a single input bit. 
However, Cioranesco does teach that the second arithmetic operation returns an inverse of the first arithmetic operation where the first arithmetic operation has a single output bit or a single output bit-string [col. 3, lines 1 – 11, The DEA cryptographic engine may be employed to cryptographically protect (e.g., encrypt) 64-bit data blocks of data using a 64-bit key. [i.e. applicant’s single output bit string] Subsequent processing of the protected data (e.g., decryption) is accomplished using the same key as was used to protect the data. The DEA engine subjects an input data block to an initial permutation [i.e. applicant’s first arithmetic operation], then to multiple rounds of complex key-dependent computations that employ substitution tables nd finally to a permutation that is the inverse of the initial permutation [i.e. applicant’s second arithmetic operation], as described in more detail herein below.] and the second arithmetic operation takes an inverse input bit of the first arithmetic operation where the first arithmetic operation has a single input bit [Figure # 9, and col. 7, lines 28 – 50, FIG. 9 schematically illustrates an example circuit 900 for performing TDEA computations in a manner resistant to external monitoring attacks, in accordance with one or more aspects of the present disclosure. In the example implementation of FIG. 9, the mask correction data path circuitry 240 of FIG. 2 may be eliminated in favor of pre-computing mask correction values and other dependent masks and storing the pre-computed values in dedicated registers, which are not overwritten during the TDEA operation. 
The mask correction values and other dependent masks may be pre-computed and stored in the respective registers [i.e. applicant’s first arithmetic operation has a single input bit]. As schematically illustrated by FIG. 9, a first register (256) may be employed to store a first pre-computed mask value a represented by the combination of two random values representing the left and right portions of the mask: .alpha.=M.sub.L.sym.M.sub.R, where M.sub.L and M.sub.R respectively represent the left and right portions of the mask, which are stored in registers 225L and 225R, respectively.
A second register (235) may be employed to store the output mask value M.sub.OUT represented by the inverse Feistel permutation function of the right portion of the mask: M.sub.OUT=InvP(M.sub.R), where InvP represents the inverse Feistel permutation function [i.e. applicant’s second arithmetic operation takes an inverse input bit of the first arithmetic operation]]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Golic and Cioranesco in order for the protection of the implementation of elliptic curve cryptography against side channel attacks by using projective coordinates of Golic to include the use of randomly chosen values – random mask values of Cioranesco. This would allow for choosing randomly calculated projective coordinates to be used as keys to protect plain text input data of a cryptographic generating circuit thereby preventing a monitoring side channel attack. See col. 2, lines 32 – 49 of Cioranesco. 
Golic and Cioranesco do not teach clearly and executing a comparison, by the processor, to compare the first output and the second output, and if the first output and the second output are the same, outputting an invalidity condition to cease secure communications between the cryptographic correspondent devices, otherwise, outputting the first output for an operation of the cryptographic scheme.
However, Yoshimi does teach and executing a comparison, by the processor, to compare the first output and the second output, and if the first output and the second output are the same, outputting an invalidity condition to cease secure communications between the cryptographic correspondent devices [paragraph: 0059, lines 1 – 5, In other words, from the viewpoint of the attacker, if both of the first and second encryption calculations are able to be attacked to generate the same errors, since the results of the comparison process would then match [i.e. applicant’s comparison is incompatible]. Where at Figure # 7, step S19 – stop actions and paragraph: 0116, The action stopping unit 67 stops the actions of the IC chip 11 in step S19. Where at paragraph: 0047, The encryption engine 25 encrypts or decrypts various data such as data that is transceived between another apparatus such as a reader-writer and the IC card and data that is stored in the EEPROM 23 using random numbers that the random number generator 26 generates by an AES (Advanced Encryption Standard) method. Further, the encryption engine 25 performs creation of a key, mutual authentication, and the like when encrypting or decrypting], otherwise, outputting the first output for an operation of the cryptographic scheme [paragraph: 0058, lines 1 – 5, As illustrated in the drawing to the left of FIG. 2, when the security level is 1, that is, when it is normal in which an attack has not been detected, the IC chip 11 executes a first encryption calculation before executing a second encryption calculation that is similar to the first encryption calculation in order to recalculate the first encryption calculation. Where at paragraph: 0047, The encryption engine 25 encrypts or decrypts various data such as data that is transceived between another apparatus such as a reader-writer and the IC card and data that is stored in the EEPROM 23 using random numbers that the random number generator 26 generates by an AES (Advanced Encryption Standard) method. Further, the encryption engine 25 performs creation of a key, mutual authentication, and the like when encrypting or decrypting.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Golic as modified and 
As per claim 4. Golic does teach the protocol of claim 1, wherein the first arithmetic operation is in pure projective coordinates [Golic, col. 7, lines 43 - 48, According to an embodiment of the present invention, the Applicant devised balanced algorithms for the point addition in mixed coordinates and for the point doubling in projective coordinates. Where at col. 3, lines 20 – 23, Accordingly, to perform a sequence of point additions and/or doublings in projective coordinates, the inversions need to be computed only at the end, when the projective coordinates are converted back to the affine coordinates] and the second arithmetic operation is in mixed projective coordinates [Golic, col. 7, lines 43 - 48, According to an embodiment of the present invention, the Applicant devised balanced algorithms for the point addition in mixed coordinates and for the point doubling in projective coordinates. Where at col. 3, lines 20 – 23, Accordingly, to perform a sequence of point additions and/or doublings in projective coordinates, the inversions need to be computed only at the end, when the projective coordinates are converted back to the affine coordinates].
As per claim 6. Golic as modified does teach the protocol of claim 1, wherein if the first output and the second output are not the same, a valid condition is outputted [Yoshimi, paragraph: 0059, lines 1 – 5, In other words, from the the IC chip 11 is able to be made to determine that there has not been an attack [i.e. applicant’s a valid condition is outputted].].
As per claim 10. Golic does teach the protocol of claim 1, wherein the asymmetric cryptographic scheme is an elliptic-curve cryptographic scheme [Golic, col. 1, lines 38 – 46, Elliptic Curve Cryptosystems (ECCs), proposed independently by V. S. Miller in 1985 and N. Koblitz in 1987, are evolving as an efficient alternative to classical public-key cryptosystems, such as Diffie-Hellman key exchange based on finite field multiplicative groups and RSA, invented by R. L. Rivest, A. Shamir, and L. Adleman in 1978, by offering the same security level for much smaller key sizes, thus allowing for more efficient implementations both in hardware and software].
Claim[s] 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golic [US PAT # 8913739] in view of Cioranesco et al. [US PAT # 10771235], further in view of Yoshimi [US PGPUB # 2012/0255005] as applied in the rejection of claim # 1 above, further in view of Masuda
As per claim 5. Golic and Cioranesco and Yoshimi do teach what is taught in the rejection of claim # 1 above. 
	Although Yoshimi does teach and wherein the comparison also outputs an invalidity condition if the first output and the second output are the same [Yoshimi, paragraph: 0059, lines 1 – 5, In other words, from the viewpoint of the attacker, if both of the first and second encryption calculations are able to be attacked to generate the same errors, since the results of the comparison process would then match [i.e. applicant’s the comparison also outputs an invalidity condition]].
	Golic and Cioranesco and Yoshimi do not clearly teach the protocol of claim 1, wherein an input bit of the second arithmetic operation is an inversion of the input bit of the first arithmetic operation.
However, Masuda does teach the protocol of claim 1, wherein an input bit of the second arithmetic operation is an inversion of the input bit of the first arithmetic operation [col. 2, lines 44 - 56, The present invention is directed to an operation circuit for generating inverted values of first and second inputs to perform an exclusive-OR operation of the first and second inputs and the inverted values. According to a first aspect of the present invention, the operation circuit comprises: a first store unit for receiving and storing the first input; and at least one second store unit for receiving and storing the second input, and in the operation circuit, each of the first store unit and the at least one second store unit has a closed loop consisting of first and second inverters, an output of the first inverter in the first store unit is the inverted value of the first input, and an output of the first inverter in the at least one second store unit is the inverted value of the second input]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Golic as modified and Masuda in order for the protection of the implementation of elliptic curve cryptography against side channel attacks by using projective coordinates of Golic as modified to include a minimum detector circuit of Masuda. This would allow for the detection of a monitoring side channel attack by calculation of the differences of absolute values of . 
Claim[s] 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golic [US PAT # 8913739] in view of Cioranesco et al. [US PAT # 10771235], and Yoshimi [US PGPUB # 2012/0255005] as applied to claim[s] 1 above, and further in view of Thompson et al. [US PAT # 8650645]
As per claim 7. Golic and Cioranesco and Yoshimi do teach what is taught in the rejection of claim # 1 above. 
	Golic and Cioranesco and Yoshimi do not clearly teach the protocol of claim 1, wherein the first arithmetic operation and the second arithmetic operation are performed in constant-time.
However, Thompson does teach the protocol of claim 1, wherein the first arithmetic operation and the second arithmetic operation are performed in constant-time [Thompson, col. 5, lines 19 – 27, In certain embodiments, the approval information may be stored in association with a representative value (e.g., a hash value, etc.) associated with the file or project. The approval information and the representative value may subsequently be accessed and evaluated in order to determine whether a file or project may be executed. For example, the job scheduler 135 may specify a time [i.e. applicant’s constant time] at which the file should be executed, and a validation determination [i.e. first and second hash calculated and compared] may be performed at the execution time.].

As per claim 8. Golic as modified does teach the protocol of claim 1, wherein the protocol is incorporated into another cryptographic operation of the cryptographic scheme [Thompson, col. 10, lines 59 – 65, Once an execution time has been identified or determined, the execution/validation modules 185 may generate a second representative value for the file. As desired, the same hashing operation or other operation(s) utilized to determine the first representative value (e.g., the representative value stored in association with approval information) may be utilized to determine the second representative value [i.e. applicant’s protocol incorporated into another cryptographic operation of the…scheme]].
As per claim 9. Golic as modified does teach the protocol of claim 8, wherein the protocol is incorporated into at least one of a checking for equality operation [Thompson, col. 1, lines 63 – 67, Execution of the file may be selectively permitted by the computing system based at least in part upon a determination of whether the second representative value matches the stored first representative value and whether the at least one approval is available], a checking for zero operation, a checking for unity operation, a checking if a variable is a set operation, a checking if a variable is a power of two operation, a conditional variable swapping operation, a conditional variable copying operation, or a cryptographic signature verification operation.
Conclusion
***The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallet [US PGPUB # 2016/0047926], who does teach a method includes receiving a seismic data set associated with a domain, and calculating a seismic attribute associated with the domain from the seismic data set. The method also includes performing one or more mathematical morphology operations on the seismic attribute to generate a processed attribute associated with the domain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434